UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2176


ANDRE JUSTE,

                     Plaintiff - Appellant,

              and

MOTJUSTE TIRADE OF VIM ANDRE JUSTE,

                     Plaintiff,

              v.

LINDSAY ANNMARIE BRENNAN; LINDSAY ANNMARIE PHILLIPS;
STEFANIE FAITH BRENNAN; WAL-MART CORPORATE, INC.,

                     Defendants - Appellees.


Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:13-cv-00183-GMG-JES)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste seeks to appeal the district court’s order dismissing his complaint for

lack of jurisdiction and with prejudice. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on January 14, 2014. Juste filed the notice of

appeal on October 18, 2021. Because Juste failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                            2